Citation Nr: 1637659	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease, status-post myocardial infarction and coronary bypass.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran, his wife, and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he has coronary artery disease as a result of his military service.  The Veteran and his representative have offered multiple causal theories for the claim.  Specifically, they have claim that he had exposure to herbicides, radiation, toxic contamination, and pesticides in service. See, e.g., September 2013 notice of disagreement, November 2013 statement, May 2014 VA Form 646, October 2015 hearing transcript, and February 2016 statement.  In addition, in a November 2013 statement, the Veteran claimed that his nonservice-connected diabetes mellitus caused his coronary bypass.

The Veteran and his representative have acknowledged that the Veteran did not have service in the Republic of Vietnam.  Rather, they have contended that the Veteran may have been exposed to herbicides, radiation, toxic contamination, and pesticides during his service on Army bases within the United States.  Specifically, he was stationed at Fort Campbell, Fort Benning, Fort Sill, Fort Bragg, and Fort Knox during his service as a field communications crewman and paratrooper.  

A review of the record shows that no development has been undertaken with respect to the claimed radiation, toxic contamination, and pesticide exposure.  Therefore, the claim must be remanded for additional development, to include obtaining any records pertaining to whether the Veteran had exposure to radiation, toxic contamination, or pesticides during service.  

In addition, although the Veteran has submitted two VA Disability Benefits Questionnaires completed by his private physician, the Veteran has not been afforded a VA examination to determine the likely etiology of his current heart disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a Radiation Risk Activity Sheet seeking the information needed to substantiate his claimed radiation exposure.  He should also be asked to provide any additional details, including the dates and locations, regarding his alleged exposure to toxic contamination, pesticides, and herbicides.  

(The Veteran and his representative have contended that the Veteran may have been exposed to herbicides, radiation, toxic contamination, and pesticides during his service on Army bases within the United States.  Specifically, he was stationed at Fort Campbell, Fort Benning, Fort Sill, Fort Bragg, and Fort Knox during his service as a field communications crewman and paratrooper)


The AOJ should attempt to verify any exposure to radiation, toxic contamination, pesticides, and herbicides that the Veteran may have had during his service, to include exposure to radiation and toxic contamination from artillery.

All attempts and responses to verify the Veteran's alleged exposures should be documented.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  Specifically, the AOJ should request authorization to obtain any outstanding private treatment records from Henry Ford Wyandotte Hospital in Detroit, Michigan.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is not presumed to have been exposed to herbicides, including Agent Orange during service. 

The examiner should also note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

For each diagnosis identified other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service, including claimed herbicide exposure (notwithstanding the fact that it may not be a presumed association), toxic contamination, radiation exposure, and pesticide exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




